Title: Advice of Council concerning Prisoners, 8 October 1779
From: Virginia Assembly
To: Jefferson, Thomas



In Council Oct. 8. 1779.

The Governor is advised to take proper and effectual measures for knowing from time to time the situation and treatment of our prisoners with the enemy and to extend to theirs with us a like treatment in every circumstance. And also to order to a proper station the prison ship fitted up on recommendation from Congress  for the reception and confinement of such prisoners of war as shall be sent to it.

Arch: Blair CC

